DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E, encompassed by claims 25-40, in the reply filed on 11/18/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking unit” in claim 25; “a sensor operating unit” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 34, 35, 37, 38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "wherein the locking unit moves the lock position” which is not understood because it is unclear what it means for the locking unit to move the lock position.  It is unclear if this limitation refers to the locking unit moving to the lock position from the unlock position.
Claim 34 recites the limitation "the first laundry."  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the inlet."  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the upper surface."  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of an upper surface of the drum.  It is unclear if this limitation refers to the open upper surface of the water tank.  Additionally, there is not clear antecedent basis for the limitation “the opened upper surface of the drum.”
Claim 38 recites the limitation "the balancer."  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the locking member."  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the opened upper surface of the water tank."  There is insufficient antecedent basis for this limitation in the claim because claims 25 and 40 recite “an open upper surface” and “an upper surface. . . is opened,” and since these upper surfaces are not necessarily the same upper surface, there are potentially plural previously recited upper surfaces.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 26, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (WO 2017/217810; cited by Applicant).
Regarding claim 25, 26, 39, and 40, Kwon discloses a laundry treatment machine comprising: a water tank which stores water and has an open upper surface (20), a first laundry tub which is rotated about a vertical axis in the water tank (30); a second laundry tub which is detachably coupled to the first laundry tub, and is rotated integrally with the first laundry tub (50); a locking unit which is provided in the second laundry tub and is movable between a lock position at which the locking unit engages with the first laundry tub and an unlock position at which the engagement between the locking unit and the first laundry tub is released (90); a sensor operating unit is disposed in the first laundry tub and is movable between a first position and a second position (56; note that the sub drum 50 and its elements are broadly and reasonably inside the drum 30); and a sensor which is disposed in a predetermined structure fixed outside the first laundry tub and detects the sensor operating unit, wherein the sensor operating unit causes the sensor not to perform sensing at the first position and causes the sensor to perform sensing at the second position (55; first and second positions are met by the different rotation angles); wherein the locking unit moves the lock position by a centrifugal force when the second laundry tub rotates at a preset dehydration rate (90 rotates with the drum/subdrum; also note that 935 would inherently move radially to some degree during dehydration due to its mass); wherein the sensor is disposed in the water tank (Hall sensor 55 may be provided on the inner edge surface of the tub cover); wherein an upper surface of the water tank is opened (20), the laundry treatment machine further includes a ring-shaped water tank cover which is installed on the opened upper surface of the water tank (21), and the sensor is disposed in the water tank cover (Hall sensor 55 may be provided on the inner edge surface of the tub cover).

Allowable Subject Matter
Claims 27-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treatment machine as recited by the combination of claims 25 and 27.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Kwon et al. (WO 2017/217810; cited by Applicant), to further include  a raising/lowering guide which guides the sensor operating unit so that the sensor operating unit is moved from the first position to the second position while being raised gradually.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo et al.  (US 2015/0184326) discloses a washing machine having a rotary tub (30), an auxiliary laundry tub (80), the auxiliary laundry tub is provided with a handle/operation member (110) connected with a fixing member and fixing protrusion (120, 124) to be coupled or separated from a fixing groove (94), and a sensor (150) is installed at the operation member (110) to determine whether the fixing protrusion (120) is settled into the fixing groove (paragraph 100).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711